DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No amendment was made but arguments.  Claims 1 – 20 are still pending in this application.

Response to Arguments

Applicants argue on pages 4 – 5 of the Remarks that Shogaki (taken individually or as a whole) does not disclose or suggest the feature of claim 1, wherein applicants pointed out that Shogaki fails to teach “a request from the user to share personal setting values of another user, and authority to share the personal setting values of the other user in accordance with permission information indicating the other user’s permission”.  Examiner respectfully disagrees for at least the following reasons: 1) The claims were broadly interpreted; and 2) the instant claim limitations require: that a request is made (obtained) by inputting/entering his/her authentication information; and then determine if said user (once logged in) is authorized/permitted to use another user’s setting attribute so that these can be shared.  In other words, a user is requesting to be permitted to use shared setting of another user upon inputting/entering his her authentication information.  Therefore, Shogaki teaches that in response to when a user inputs/enters his/her authentication information (e.g., password) as a request, determine if said user is authorized/permitted to use another user’s setting/attributes so that these can be shared; if permitted, then said user can modify the setting/attributes that are shared by a plurality of users.  In other words, a user is requesting to be permitted/allowed to use shared setting of another user (since the setting values are shared by a plurality of users) as indicated in ¶0038 - ¶0039 upon inputting/entering his/her password, ¶0058.  Keep in mind that plurality of 
 In the remarks on page 3 the applicant notes that the title have been amended to overcome the prior objections.  In view of the amendments to the title the prior objections regarding the title is hereby withdrawn.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 7, 8, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shogaki (U.S PreGrant Publication No. 2015/0149923 A1, hereinafter 'Shogaki').

With respect to claim 1, Shogaki teaches an information processing apparatus (e.g., a MFP 101, Fig. 1, ¶0018, ¶0068) comprising: a processor (e.g., a CPU 111, ¶0070) configured to obtain, from a certain user identified from input authentication information for authenticating the certain user, a request to share personal setting information regarding a personal setting of another user (e.g., perform by inputting, from a certain user, a password (login of a user) in order to request sharing setting information, ¶0038, ¶0050, ¶0058, ¶0069), and permit the certain user to share the personal setting information of the other user in accordance with permission information indicating the other user's permission (e.g., after the password is inputted (entered), determine if the logged user has permission (or authorization) to use shared setting information; if so, then allows/permits the logged user to make modification ( or edit)  setting information even if the setting information can be shared with other users (where a second/other user can be among the plurality of users), ¶0038, ¶0050, ¶0070 - ¶0071).

With respect to claim 2, Shogaki teaches the information processing apparatus according to Claim 1, wherein the processor is configured to receive the permission information after obtaining, from the certain user, the request to share the personal setting information, and receive, if receiving the permission information, the personal setting information permitted to be shared with the certain user (e.g., upon login and permitted, the setting information and personal setting values are retrieved, ¶0038 - ¶0041).

With respect to claim 3, Shogaki teaches the information processing apparatus according to Claim 1, - 23 -wherein the processor is configured to receive the permission information before obtaining, from the certain user, the request to share the personal setting information, and receive, if receiving the permission information, the personal setting information permitted to be shared with the certain user (e.g., before login and be permitted, a screen is displayed in order to allow the user to input (enter) logging, ¶0069, ¶0071).

With respect to claims 7 and 8, Shogaki teaches the information processing apparatus according to claims 2 and 3, respectively, - 24 -wherein the processor is configured to, if the personal setting information includes a plurality of pieces of personal setting information as the personal setting of the other user, e.g., if the certain user contains setting (e.g., language) as the other user, permit the certain user, ¶0039).

With respect to claim 19, arguments analogous to claim 1 are applicable. The use of a non-transitory computer readable medium executed by at least a computer (CPU) as described in claim 18 is explicitly taught by ¶0083 of Shogaki.

Claim 20 is rejected for the similar reasons as those described in connection with claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shogaki in view of Doui (U.S PreGrant Publication No. 2014/0372514A1, hereinafter ‘Doui’).

With respect to claims 4 – 6, Shogaki teaches the information processing apparatus according to claims 1 – 3, respectively, but fails to teach wherein the certain user is two or more users or a group including two or more users.  
However, in the same field of endeavor of sharing setting, Doui teaches: wherein the certain user is two or more users or a group including two or more users (Doui: e.g., where a user is at least from a group (e.g., company A) that include two or more users, Fig. 4). 
.

Claims 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shogaki in view of Callaghan (U.S PreGrant Publication No. 2018/0288026A1, hereinafter ‘Callaghan’).

With respect to claims 9 - 12, Shogaki teaches the information processing apparatus according to claims 2, 3, 7 and 8, respectively, except for receiving setting of an expiration date until which the sharing is permitted, and permit, if the expiration date has not come when the request to share the personal setting is received from the certain user.
However, Callaghan teaches: receive setting of an expiration date until which the sharing is permitted, and permit, if the expiration date has not come when the request to share the personal setting information is received from the certain user, the certain user to share the personal setting information (Callaghan: e.g., determines if an incorrect password is an expired password that was at one time valid. If so, then access to resource is blocked or a user's account is suspended, ¶0057; this mean if the password is valid, then access is granted or allowed).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Shogaki as taught by Callaghan since Callaghan suggested in ¶0057 and ¶0108 that such modification of having an expiration date or time would allow the user to use the system for a period of time in order to enhance security and decrease the possibility of having attacks.

Claims 13 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shogaki in view of Yano (U.S PreGrant Publication No. 2018/0288026A1, hereinafter ‘Callaghan’).

With respect to claims 13 - 15, Shogaki teaches the information processing apparatus according to claims 1 – 3, respectively, but fails to teach wherein the processor is configured to receive authentication information for authenticating the other user as the permission information.  
However, in the same field of endeavor or authenticating users, Yano teaches: a processor is configured to receive authentication information for authenticating the other user as the permission information (Yano: e.g. a biometric authentication server 3 determines the number of the sets of biometric information found (i.e., the number of users corresponding to the sets of biometric information with matching rates greater than or equal to 90%). When a number of users is greater than or equal to two in step S2012, the biometric authentication server 3 sets "confirmation" as the authentication result; therefore it means that the information of second or other user is required to order to compare and further confirm, ¶0107).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Shogaki as taught by Yano since Yano suggested in ¶0107 that such modification of receiving biometric authentication of another user would tighten security in order to avoid attackers and enhance security.

With respect to claims 16 and 17, Shogaki in view of Doui teaches the information processing apparatus according to claims 4 and 5, respectively, but fails to teach wherein the processor is configured to receive authentication information for authenticating the other user as the permission information.  
However, in the same field of endeavor or authenticating users, Yano teaches: a processor is configured to receive authentication information for authenticating the other user as the permission information (Yano: e.g. a biometric authentication server 3 determines the number of the sets of biometric information found (i.e., the number of users corresponding to the sets of biometric information with matching rates greater than or equal to 90%). When a number of users is greater than or equal to two in step S2012, the biometric authentication server 3 sets "confirmation" as the authentication result; therefore it means that the information of the second or other user is required to order to compare and further confirm, ¶0107).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Shogaki as taught by Yano since Yano suggested in ¶0107 that such modification of receiving biometric authentication of another user would tighten security with 2 persons in order to avoid attackers and enhance security.

With respect to claim 18, Shogaki in view of Yano teaches the information processing apparatus according to Claim 13, wherein at least two of password authentication, pattern authentication, and biometric authentication are performed when the other user is authenticated on a basis of the authentication information (Yano: e.g., a biometric authentication server 3 determines the number of the sets of biometric information found (i.e., the number of users corresponding to the sets of biometric information with matching rates greater than or equal to 90%). When a number of users is greater than or equal to two in step S2012, the biometric authentication server 3 sets "confirmation" as the authentication result; therefore it means that the information of the second or other user is required to order to compare and further confirm, ¶0107).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Shogaki as taught by Yano since Yano suggested in ¶0107 that such modification of receiving biometric .

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Savo (U.S PG Publication No. 2013/0247156 A1)1

1This reference teaches a first user log in to a system; and permits said first user to share setting of a second user in accordance with permission information.
	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674